961 A.2d 701 (2008)
197 N.J. 30
In the Matter of Julio A. RICHARDS, an Attorney at Law.
D-197 September Term 2007.
Supreme Court of New Jersey.
December 5, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-118, DRB 08-173, and DRB 08-176, concluding on the records certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JULIO A. RICHARDS, formerly of BLOOMFIELD, who was admitted to the bar of this State in 1988, and who has been temporarily suspended from the practice of law since February 7, 2007, should be reprimanded (DRB 08-173) for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities); suspended from practice for a period of three months (DRB 08-176) for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(d) (conduct prejudicial to the administration of justice), and failure to file affidavit of compliance pursuant to Rule 1:20-20; and disbarred (DRB 08-118) for violating RPC 1.15(a) and (b) (failure to safeguard funds and to promptly notify client of the receipt of *702 funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And JULIO A. RICHARDS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that the unethical conduct established in DRB 08-118 warrants disbarment and that therefore no additional discipline need be imposed for the unethical conduct found in DRB 08-173 and DRB 08-176;
And good cause appearing;
It is ORDERED that JULIO A. RICHARDS be disbarred, effective immediately, that his name be stricken from the roll of attorneys, and that he be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that no additional discipline be imposed for the unethical conduct found in DRB 08-173 and DRB 08-176; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.